Citation Nr: 0201260	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  97-32 601A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a March 1996 
Board of Veterans' Appeals decision that denied a claim for 
an effective date prior to July 31, 1990 for a grant of 
entitlement to service connection for systemic lupus 
erythematosus (SLE), with assignment of a 100 percent 
evaluation.  


REPRESENTATION

Moving party represented by: Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran, the moving party in this case, had active duty 
from December 1942 to October 1945.

The claim comes before the Board of Veterans' Appeals (Board) 
on motion from the veteran to revise or reverse the March 
1996 Board decision.  

The Board issued a decision denying this motion in February 
2000.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to VA's 
unopposed motion, in a May 2001 Order, the Court vacated the 
Board's decision and remanded the matter to the Board for new 
consideration of the motion.  By letter dated in July 2001, 
the Board provided the veteran's representative with time in 
which to submit additional argument in support of the motion.  
The Board received the representative's supplemental argument 
in November 2001.   


DISMISSAL

In July 1985 and December 1987 decisions, the Board denied 
service connection for SLE.  In a February 1990 decision, the 
Board found that the previous decisions were final and that 
there was no new and material evidence to reopen the claim.  
The RO eventually awarded the veteran service connection for 
SLE in an August 1992 rating action, eventually assigning an 
effective date of February 14, 1990 for service connection 
and the 100 percent disability rating.  The Board's March 
1996 denied entitlement to an earlier effective date.  

The veteran alleges clear and unmistakable error in the March 
1996 Board decision.  

In 2001, on its own motion, the Board ordered reconsideration 
of the July 1985, December 1987, February 1990, and March 
1996 Board decisions.  On reconsideration, the Board 
determined that service connection for SLE had already been 
established by the RO in 1980 and remained in effect.  
Because the March 1996 Board decision has been reconsidered, 
the veteran's motion alleging clear and unmistakable error in 
that decision is moot.  The appeal is therefore dismissed.    


ORDER

The appeal is dismissed.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 

